Case 0:17-cv-60426-UU Document 304-1 Entered on FLSD Docket 11/05/2018 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


    ALEKSEJ GUBAREV,
    XBT HOLDING S.A., and
    WEBZILLA, INC.                                                      Case No.
      Plaintiffs,
                                                                   0:17-cv-60426-UU
    v.

    BUZZFEED, INC. and
    BEN SMITH
      Defendants.


         PLAINTIFFS’ REPLY IN SUPPORT OF DAUBERT MOTION TO EXCLUDE THE
                     EXPERT OPINIONS OF ANTHONY J. FERRANTE
      “When I use a word ... it means just what I choose it to mean - neither more nor less.”
   “The question is,” said Alice, “whether you can make words mean so many different things.”
          “The question is,” said Humpty Dumpty, “which is to be master – that’s all.”

                                        Through the Looking Glass, Lewis Carroll
                                                  ***
           One might think that a major news outlet and its editor in chief would have some respect
   for the plain meaning of the words they publish. Apparently, one would be wrong. Defendants’
   opposition to Plaintiffs’ Daubert Motion to Exclude the Expert Opinions of Anthony J. Ferrante
   continues to pretend that words can mean whatever Defendants would like them to mean. It has
   been a consistent theme for Defendants throughout this litigation. And so, Defendants contend
   that, despite having published a memo that plainly alleged that Aleksej Gubarev was himself a
   “hacking expert” and a “significant player,” “recruited under duress by the FSB” to “steal data
   and conduct ‘altering operations’ against the Democratic Party Leadership” for which he
   received “cash payments” and developed a contingency plan to go “to ground to cover [his]
   traces,” that this doesn’t mean that Mr. Gubarev himself had to have been directly involved in
   (or even known about) any of those things. And, when that same memo alleged that the means
   by which Mr. Gubarev accomplished these things was by having his companies “XBT/Webzilla
Case 0:17-cv-60426-UU Document 304-1 Entered on FLSD Docket 11/05/2018 Page 2 of 9



   and its affiliates” use “botnets and porn traffic to transmit viruses [and] plant bugs,” that didn’t
   mean that XBT or Webzilla, or their subsidiaries actually did anything themselves (at Mr.
   Gubarev’s direction or otherwise), but instead really means that maybe, possibly, a subsidiary’s
   infrastructure was used by some third party to accomplish such goals. Or maybe not.
   Apparently, this is all the same to Defendants and their expert, Anthony Ferrante.
          Despite Defendants’ contentions to the contrary, words do have meanings. And Mr.
   Ferrante, in his report and in his deposition, repeatedly acknowledged that the scope of his
   assignment was limited solely to “conduct[ing] a technical investigation and collect evidence that
   links XBT infrastructure to the described malicious cyber activity in the Steele dossier.”
   Ferrante Depo., p. 14 (emphasis added). He found no direct evidence of anyone employed by
   Defendants doing any of the things alleged in the memo. Ferrante Depo., p. 63 (“[T]he question
   that I’m actually asking is: Putting aside the infrastructure question, were you able to determine
   that any XBT employee used botnets or porn traffic to transmit viruses, plant bugs, steal data or
   conduct altering operations? ... [A.] I will further state that other than the fact that XBT
   employees did little to nothing to detect, stop and prevent the significant malicious activity, I
   have no evidence of them actually sitting behind a keyboard.” (emphasis added)).
          And, indeed, Mr. Ferrante testified that he did not even consider Mr. Gubarev’s
   involvement other than to the extent that he owned XBT. Ferrante Depo., p. 44-45 (“So just so
   that I understand, the second sentence that I had read: ‘Entities 21 linked to one Aleksej Gubarev
   were involved and he and another hacking expert, both recruited under duress by the FSB, Seva
   Kapsugovich, were significant players in this operation.’ Do I understand you to be saying that
   you were not investigating the part that I just read? A. Other than the fact that Aleksej Gubarev
   owned and operated XBT, it was outside the scope of my investigation.”); Ferrante Depo., p. 63
   (“And you have no evidence that [Mr.] Gubarev personally did any of the things alleged in the
   Steele dossier? A. Other than the fact that Aleksej Gubarev owns and operates XBT and related
   entities, he was outside the scope of my assignment.”).
          Once again, because most of the ground Plaintiffs would go over has already been well-
   trod in their original motion, Plaintiffs will try to address briefly only those arguments raised
   anew in Defendants’ Opposition.




                                                     2
Case 0:17-cv-60426-UU Document 304-1 Entered on FLSD Docket 11/05/2018 Page 3 of 9



                                                Argument
   I.     Mr. Ferrante’s Testimony is Not Relevant to the Actual False Statements Published
          by Defendants.
          If Defendants had evidence that Plaintiffs had actually done any of the things that the
   December Memo alleged they had done, they would have presented it to the Court by now.
   Indeed, if Mr. Ferrante and his team of former FBI agents had unearthed evidence that Plaintiffs
   had done that which the December Memo alleges they had done, such evidence would have been
   highlighted in bold on the first page of his report. Having found no such evidence, despite
   having spent more than $4 million looking, Defendants resorted to Plan B – instructing Mr.
   Ferrante to try to find evidence linking Plaintiffs’ infrastructure to the allegations contained in
   the December memo. Even with respect to this irrelevant information, Mr. Ferrante’s work
   revealed spectacularly few results concerning the actual allegations made in the December
   Memo. And so, Mr. Ferrante widened his net again – apparently looking for evidence that
   Plaintiffs’ infrastructure had been used (at any point in time) for wrongful acts that had nothing
   to do with the actual allegations contained in the December Memo so that Defendants could
   improperly argue (as they do) that a jury could conclude from evidence of past misuse of
   Plaintiffs’ infrastructure that Plaintiffs’ infrastructure was again misused here. And all of this
   then given the imprimatur of legitimacy by putting the words in the mouth of a cybersecurity
   expert. This kind of misleading, irrelevant, and unduly prejudicial testimony is precisely the
   type that the Court is intended to prevent. See, e.g., United States v. Frazier, 387 F.3d 1244,
   1260 (11th Cir.2004) (“The district court’s role is especially significant since the expert’s
   opinion ‘can be both powerful and quite misleading because of the difficulty in evaluating it.’
   Indeed, no other kind of witness is free to opine about a complicated matter without any
   firsthand knowledge of the facts in the case.” (internal citation omitted) (quoting Daubert v.
   Merrill Dow Pharms., Inc., 509 U.S. 579, 595 (1993))).
   II.    Mr. Ferrante’s “Evidence” in no Way Supports Defendants’ (Brand New)
          Argument that Mr. Ferrante’s Report “Supports Christopher Steele and His
          Sources’ Credibility.”
          Throughout this litigation, Defendants have maintained that, because they did not know
   who Christopher Steele’s sources were at the time they published the Dossier – and in no way
   relied on the credibility of either Mr. Steele or his sources – that discovery concerning Mr.
   Steele, his sources, and Buzzfeed’s sources were completely irrelevant. Indeed, Defendants

                                                     3
Case 0:17-cv-60426-UU Document 304-1 Entered on FLSD Docket 11/05/2018 Page 4 of 9



   (successfully) asserted such argument to prevent Plaintiffs from compelling them to discuss their
   sources at all. Now, for the first time, Defendants claim that information that they did not
   possess at the time of publication should be admitted as it tends to lend credibility to Mr. Steele
   and his sources. If anything, this is an argument as to why Mr. Ferrante’s report should be
   excluded. If Defendants are correct and this post-publication information somehow enhances
   Mr. Steele’s and his source’s credibility – information on which Defendants insisted they did not
   rely (and on which basis they resisted discovery) – then this information would tend to confuse
   the jury, not inform them.
   III.   Defendants’ New Methbot Argument Should be Rejected.
          Defendants for the first time advance a new reason why they believe Mr. Ferrante’s
   testimony concerning the Methbot Operation – an alleged advertising fraud purportedly run by a
   former customer of Plaintiffs – is supposedly necessary and relevant to the question of damages.
   As is described in detail in connection with Plaintiffs’ Motion in Limine to Preclude Evidence or
   Testimony Concerning the Methbot Operation, once Plaintiffs were put on notice that one of
   their customers might be misusing their servers to perpetuate an advertising fraud, Plaintiffs
   cancelled the customer’s account and access to the servers, removing the relevant hard drives to
   be preserved in case law enforcement was interested in reviewing the same. The cancellation of
   this customer’s account led to a reduction in monthly revenue that Plaintiffs’ damages expert did
   not originally fully account for in his forward-looking calculations. Plaintiffs asked the damages
   expert to prepare a supplement to his report backing out the losses attributable to Plaintiffs’
   decision to terminate this client, which the expert did.
          As a result of this innocuous and appropriate revision (a revision which lowered
   Plaintiffs’ claimed damages to Defendants’ benefit), Defendants claim that extended testimony
   concerning the mechanics of completely unrelated and irrelevant wrongdoing allegedly
   committed by one of Plaintiffs’ customers needs to be presented to the jury. The argument is
   silly. Although the reduction in revenue may be relevant to Plaintiffs’ claimed damages, the
   reason for the reduction remains irrelevant and unduly prejudicial. There is simply no legitimate
   reason why the jury could not be told that the reduction in revenue was due to the loss of a large
   client or even that the reduction was the result of Plaintiffs terminating a client they believed to
   be violating Plaintiffs’ terms of service. There is, of course, an illegitimate reason for extended
   testimony concerning the alleged Methbot Operation – namely an improper attempt to talk about

                                                     4
Case 0:17-cv-60426-UU Document 304-1 Entered on FLSD Docket 11/05/2018 Page 5 of 9



   wrongdoing allegedly committed by one of Plaintiffs’ customers that has nothing to do with the
   allegations made in the December Memo in a deliberate attempt to confuse the jury into
   believing that Plaintiffs had done something wrong.
   IV.    Defendants’ Reputational Arguments are Similarly Misguided.
          Defendants again assert that the fact that Mr. Ferrante’s team of former FBI agents was
   able to discover a smattering of untrue, unverified, irrelevant, and inadmissible decades-old blog
   articles concerning Plaintiffs (or customers of Plaintiffs, or even entities that weren’t customers
   of Plaintiffs when they allegedly did bad things but who became customers at some point) –
   many of which are no longer even widely available on the internet – are probative of Plaintiffs’
   “reputation” and/or Defendants’ state of mind at the time of publication. Both assertions are
   ludicrous. First, with respect to Plaintiffs’ reputations (and as is discussed at length in Plaintiffs’
   filings concerning their status as private figures as well as their motions in limine), the fact that
   Defendants could (through the expenditure of millions of dollars) discover other untrue
   allegations about Defendants does not mean that those allegations are relevant to Plaintiffs’
   “reputation.” A blog article that few have seen or read simply is not probative to a party’s
   reputation in the community.
          Similarly, information that Defendants admit that they did not possess at the time they
   published the defamatory statements simply cannot be probative of their state of mind at the time
   they published, nor does Condit v. Dunne, 225 F.R.D. 100 (S.D.N.Y. 2004), cited by Defendants,
   suggest otherwise. Preliminarily, it is important to note that Condit is a case concerning the
   scope of permissible discovery, not admissibility and, as such, is of little relevance here. It
   should be noted, however, that even under the much more expansive scope afforded to
   discovery, the Condit court nonetheless concluded that “Plaintiff is correct, however, that
   information regarding Condit’s sexual relationships are not relevant to defendant Dunne’s state
   of mind to the extent that Dunne did not know that information at the relevant time.” Id. at 111.1



   1
     It is understandable that, in the context of a discovery motion, the Court allowed the defendant
   to inquire into other alleged bad acts directly related to those alleged in the defamatory
   publication because such testimony might lead to the discovery of admissible evidence
   concerning the plaintiffs’ pre-publication reputation. If the defendant were able to find other
   credible information that might be damaging to Condit’s reputation, then he might have been
   able to subsequently show that such information was publicly known. Here, Defendants have


                                                      5
Case 0:17-cv-60426-UU Document 304-1 Entered on FLSD Docket 11/05/2018 Page 6 of 9



           Additionally, there is no evidence whatsoever that Mr. Ferrante has any expertise that
   would allow him to speak to the reputation of Plaintiffs (or anyone else) and to the extent
   Defendants are offering Mr. Ferrante for that purposes, it is yet another reason for his testimony
   to be excluded.2 In reality, Defendants are simply attempting to use their expert to get in through
   the back door that which the Court would never allow in through the front – hearsay evidence
   with absolutely no reliability that is so temporally removed in time and factually irrelevant that it
   could never be put before a jury.
   V.      Conclusions That No Conclusion Can Be Reached Are Hardly Helpful to the Jury.
           Throughout Mr. Ferrante’s report, he discusses facts that are spun to sound ominous only
   for him to then conclude that no conclusion can be drawn from the facts presented. For example,
   and as is discussed at length in various other briefs, Mr. Ferrante’s discussion of Bit.ly links
   includes his assertion that an IP address used by a Root S.A. client created a Bit.ly link (one of
   more than 11,000 such links created) with information that was identical to the link that John
   Podesta clicked on. Having said that, however, Mr. Ferrante admits not only that he does not
   know if the link created by the IP address assigned to a Root S.A. customer was ever clicked on
   by John Podesta – he does not even know if the link was even emailed to anyone. None of this is
   helpful to the jury, nor is it intended to be. It is intended not to be useful but, to the contrary, to
   confuse the jury and mislead them into believing that Mr. Ferrante is saying something other
   than “there’s a 1 in 11,139 chance that a link created by an IP address used by a customer of a
   subsidiary of XBT was the link that John Podesta clicked on.”
           Similarly, Defendants attempt to make much of Plaintiffs’ “failure” to discuss Mr.
   Ferrante’s “finding” concerning a suspicious “SSL certificate” shared with 40 different IP
   addresses, including one owned by Root S.A. It is hard to know what Defendants expected
   Plaintiffs to say, though, when (despite the nefarious-sounding language), Mr. Ferrante’s report
   ultimately concluded only that: “because this is an indirect link, more data from CrowdStrike
   and/or the DNC is required to determine if XBT infrastructure supported the DNC Hack.”
   Ferrante Report, p. 15. And, indeed, in his deposition, Mr. Ferrante went further, acknowledging



   never shown – or attempted to show – that anyone else ever saw (much less credited) the
   decades-old assertions.
   2
     Even if Mr. Ferrante had such expertise, which he does not, the information relied upon is so
   unreliable that no reasonable expert would have relied on such materials.
                                                      6
Case 0:17-cv-60426-UU Document 304-1 Entered on FLSD Docket 11/05/2018 Page 7 of 9



   that the information didn’t support a conclusion that any of the owners of the 40 IP addresses
   were actually working with Fancy Bear. Ferrante Depo., p. 100 (“Q. But that doesn’t mean that
   the owners of those IP addresses are somehow actively working with or cooperating with Fancy
   Bear, does it? A. We can’t state that. You can't come to that conclusion based on the
   information that is available.”).
           In other words, Mr. Ferrante’s entire discussion of SSL Certificates allegedly controlled
   by the Russian entity Fancy Bear lead only to the conclusion that there was no way to know if
   the other IP addresses that shared the certificate had any actual connection to Fancy Bear, nor
   could any conclusion be drawn from the shared SSL Certificate as to any connection to the DNC
   Hack. Since Defendants appear disappointed that Plaintiffs did not discuss these “conclusions”
   elsewhere, Plaintiffs will note here that Mr. Ferrante’s “conclusions” concerning the suspicious
   shared SSL certificate should be excluded because such conclusions (that nothing can be
   concluded) will not assist the jury, will indeed (if anything) mislead the jury, and is therefore
   more prejudicial than probative. Indeed, it would seem that the only reason Defendants want to
   put this information in front of the jury is in the hope that they stop listening after they hear the
   “scary” words and before Mr. Ferrante admits that his investigation concerning the SSL
   Certificates resulted in no useful facts.
   VI.     Mr. Ferrante’s Experience is Relevant Only to the Extent that it Encompasses the
           Opinions Offered and Even Then Only to the Extent that He has Explained How
           His Experience Led to the Conclusions Reached.
           Next, Defendants again prop up a straw man of their own creation so that they may knock
   it down one last time. Namely, Defendants claim that Plaintiffs have argued that experience
   cannot form the basis for an expert’s testimony. Plaintiffs have said no such thing. What
   Plaintiffs have said is that Mr. Ferrante’s experience as an FBI cybersecurity investigator is not
   relevant to topics not included within that area of expertise, such as whether a web hosting
   company must have a distinct written contract with every one of its customers or an assessment
   of the reputation of companies that Mr. Ferrante had never heard of prior to this assignment.
   Plaintiffs have also argued that, even within his areas of experience, Mr. Ferrante’s opinions are
   only admissible to the extent that he has connected his experience to the conclusions drawn,
   which in many places he has not done.
           Finally, with respect to all of the above – the reliability, usefulness, and admissibility of
   Mr. Ferrante’s expert report – Plaintiffs make one (admittedly unusual) request of the Court:

                                                      7
Case 0:17-cv-60426-UU Document 304-1 Entered on FLSD Docket 11/05/2018 Page 8 of 9



   Plaintiffs ask that the Court read Mr. Ferrante’s deposition transcript in its entirety because, if the
   Court does so, Plaintiffs believe the Court will reach the inescapable conclusion that the vast
   majority of Mr. Ferrante’s report is wholly irrelevant and what little remains is either unreliable,
   outside of Mr. Ferrante’s areas of expertise, or intentionally designed to sound as if Mr. Ferrante
   is saying that Plaintiffs did something wrong when, in reality, Mr. Ferrante uses lots of “scary”
   words, only to then whisper, sotto voce, that, of course, he has no idea and can’t conclude that
   any of what he has found means that Plaintiffs did anything wrong at all.
           Ironically, Mr. Ferrante’s expert report eerily parallels Buzzfeed’s report on the Dossier –
   in the end, Mr. Ferrante has done little more than say, we can’t tell you if any of this actually
   means anything but here it is so you can decide for yourself. That is precisely the opposite of
   testimony that will assist a jury in understanding the evidence presented and, as such, should be
   excluded in its entirety.
                                                Conclusion
           For the reasons stated hereinabove and in Plaintiffs’ Motion to Exclude the Testimony of
   Anthony J. Ferrante, this Court should exclude the expert report and opinions of Anthony J.
   Ferrante in their entirety.




                                                     8
Case 0:17-cv-60426-UU Document 304-1 Entered on FLSD Docket 11/05/2018 Page 9 of 9



   Dated: November 5, 2018

   Respectfully Submitted:
    /s/ Evan Fray-Witzer
    Evan Fray-Witzer (pro hac vice)
    CIAMPA FRAY-WITZER, LLP
    20 Park Plaza, Suite 505
    Boston, Massachusetts 02116
    Telephone: 617-426-0000
    Facsimile: 617-423-4855
    Evan@CFWLegal.com

    /s/ Valentin Gurvits
    Valentin D. Gurvits (pro hac vice)
    Matthew Shayefar (Fla. Bar No. 0126465)
    BOSTON LAW GROUP, PC
    825 Beacon Street, Suite 20
    Newton Centre, Massachusetts 02459
    Telephone: 617-928-1804
    Facsimile: 617-928-1802
    vgurvits@bostonlawgroup.com
    matt@bostonlawgroup.com

    /s/ Brady J. Cobb
    Brady J. Cobb (Fla. Bar No. 031018)
    Dylan Fulop (Fla. Bar No. 123809)
    COBB EDDY, PLLC
    642 Northeast Third Avenue
    Fort Lauderdale, Florida 33304
    Telephone: 954-527-4111
    Facsimile: 954-900-5507
    bcobb@cobbeddy.com
    dfulop@cobbeddy.com

    Attorneys for Plaintiffs




                                              9
